Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Summary
The current office action is to make a correction of the typos inadvertently occurred in the last office action of the examiner’s amendment in claim 1. The rest of the previous office action is remained unchanged. 
CORRECTION OF EXAMINER'S AMENDMENT
Claim 1 (currently amended): In line 4 after “cytotoxic agent” please delete “comprises” and inserted --- virostatic or --- after “cytostatic agent” please deleted “that”  and inserted ---, wherein the cytostatic agent”  In line 5 please delete “an antibiotic” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648